DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seaton et al. (US 2016/0304106 A1) in view of O’Brien et al. (US 2018/0294956 A1).
As to claims 1, 11 and 15, Seaton discloses a train control system/method, comprising: a first consist of locomotives (Fig. 1, 108), the first consist comprising a first locomotive and one or more first trailing locomotives; a first communication unit (Fig. 1, 122) located on-board the first locomotive of the first consist; and an off-board remote controller interface (Fig. 1, 104) located remotely from the train and being configured to: receive or generate a locomotive control command (para. 0022, 0032); and relay the locomotive control command to the first locomotive of the first consist by transmitting a signal corresponding to the locomotive control command from the off-board remote controller interface to the first lead communication unit (para. 0022 and 0032-0033). Seaton does not explicitly disclose store the received or generated locomotive control command in a shared ledger. However, O’Brien teaches store the received or generated locomotive control command in a shared ledger (para. 0013, 0015-0018). Therefore, given the teaching of O’Brien, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system of Seaton, 
As to claims 2, 12 and 12, Seaton further teaches a second consist of locomotives (Fig. 1, 140), the second consist comprising a second locomotive and one or more second trailing locomotives; and a second communication unit (Fig. 1, 122) located on-board the second locomotive of the second consist, wherein the second communication unit is configured to transmit the locomotive control command to the off-board remote controller interface.
As to claims 3, 13 and 19, O’Brien further teaches the shared ledger is a blockchain (para. 0013, 0015-0018).
As to claims 4 and 20, Seaton further teaches the off-board remote controller interface further being configured to: receive or generate a control command for a switch located within a railroad track (para. 0043); receive sensor data (para. 0035, 0047)originating from a sensor located within the train, the railroad track, or associated components; and store the received sensor data in the shared ledger and O’Brien teaches store the received or generated control command for the switch in the shared ledger (para. 0013, 0015-0018).
As to claims 5 and 17, Seaton further teaches an on-board controller (Fig. 2located on-board the first locomotive of the first consist of the train and communicatively coupled with the first communication unit (Fig. 2, 250); and the on-board controller comprising a cab electronics system (Fig 2, 238), and a locomotive control system (Fig. 2, 237), the cab electronics system comprising at least one integrated display computer being configured to: receive and display data from outputs 
As to claims 6, 14 and 18, Seaton further teaches wherein the second lead communication unit comprises a wireless modem configured to communicate data messages in the form of packetized data with the off-board remote controller interface (para. 0013).
As to claim 7, Seaton further teaches wherein the locomotive control command comprises at least one of a throttle command, a dynamic braking readiness command, and a brake command (para. 0032).
As to claim 8, Seaton further teaches wherein a signal corresponding to the locomotive control command from the off-board remote controller interface is configured to at least one of: change a throttle position, activate or deactivate dynamic braking, and apply or release a brake (para. 0032).
As to claim 9, Seaton further teaches comprising a locomotive interface gateway located on the first locomotive of the first consist, the locomotive interface gateway being configured to receive and modulate commands from the cab electronics system of 
As to claim 10, Seaton further teaches wherein the locomotive control system is configured to control one or more of circuit breakers, throttle settings, dynamic braking, and pneumatic braking on an associated lead locomotive in accordance with the commands received from the cab electronics system (para. 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661